TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00254-CV


In re Epicurean Deli, LLC, A Texas Limited Liability Company; Flying Tomato Pizza
Kitchen, Inc., A Texas Corporation; and Denise Trevino, an Individual






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Relators have filed a motion to dismiss this petition for writ of mandamus.  In their
motion, they represent that the real party in interest agrees to the dismissal.
	We grant the motion and dismiss this petition for writ of mandamus.


  
					Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   July 20, 2005